EXHIBIT 10.1 [] (Master Servicer) and WELLS FARGO BANK, N.A. (Servicer) SERVICING AGREEMENT Dated as of [], 20[] TABLE OF CONTENTS Page ARTICLE 1 DEFINITIONS Section 1.1 Definitions 1 ARTICLE 2 CONSTRUCTION Section 2.1 Legal Construction 15 Section 2.2 Servicer Practices 16 Section 2.3 General Provisions 16 ARTICLE 3 REMIC COMPLIANCE Section 3.1 General 18 Section 3.2 REO Qualification 19 Section 3.3 Prohibited Transactions and Activities 20 Section 3.4 Eligible Investments 20 ARTICLE 4 SERVICER CONSIDERATIONS Section 4.1 Servicer Eligibility Standards 21 Section 4.2 Errors and Omissions Insurance 26 Section 4.3 Fidelity Bond Coverage 26 Section 4.4 Servicer’s Liability 27 Section 4.5 Indemnification 28 Section 4.6 Servicer’s Compensation 29 ARTICLE 5 REPRESENTATIONS AND WARRANTIES Section 5.1 General 29 Section 5.2 Servicer Representations and Warranties 30 -i- ARTICLE 6 CUSTODIAL ACCOUNTING Section 6.1 In General 32 Section 6.2 Custodial P&I Account 35 Section 6.3 Custodial T&I Account 37 Section 6.4 Eligible Account Investments 38 ARTICLE 7 MORTGAGE LOAN ACCOUNTING Section 7.1 In General 39 Section 7.2 Mortgage Loan Records 39 Section 7.3 Accounting Procedures 40 Section 7.4 Application Procedure 41 Section 7.5 Curtailments 41 Section 7.6 Liquidations 42 Section 7.7 Realized Losses 42 ARTICLE 8 ARM LOANS Section 8.1 ARM Loan Servicing 44 Section 8.2 Notice of Periodic Adjustment 44 Section 8.3 ARM Loan Conversion 45 ARTICLE 9 MORTGAGE LOAN FILES Section 9.1 Owner Mortgage Loan Files and Retained Mortgage Loan Files 45 Section 9.2 Servicer Mortgage Loan Files 46 Section 9.3 Requisite Form 49 ARTICLE 10 ESCROWS Section 10.1 Escrow Criteria 49 Section 10.2 Payment of Escrow Items 49 Section 10.3 Escrow Fund Determination 50 Section 10.4 Records 50 Section 10.5 Escrow Waiver 50 -ii- ARTICLE 11 COLLECTION AND SERVICING PRACTICES Section 11.1 General Servicing Requirements 51 Section 11.2 Delegation of Duties 51 Section 11.3 Due-on-Sale Clause Enforcement 53 Section 11.4 Assumptions 55 Section 11.5 Partial Releases and Easements 56 Section 11.6 Recordation of Assignments 57 Section 11.7 General Servicing Considerations 58 Section 11.8 Borrower Bankruptcy 59 ARTICLE 12 DELINQUENCY MANAGEMENT Section 12.1 In General 60 Section 12.2 Delinquency Servicing Procedures 60 Section 12.3 Relief of Borrowers 61 Section 12.4 Special Delinquency Servicing Considerations 62 ARTICLE 13 FORECLOSURE ADMINISTRATION Section 13.1 Foreclosure Prerequisites 63 Section 13.2 Deed-in-Lieu of Foreclosure 64 Section 13.3 Actions Prior to Foreclosure 65 Section 13.4 Foreclosure Procedures 66 Section 13.5 Mortgage Loan Reinstatement 67 ARTICLE 14 REO ADMINISTRATION Section 14.1 General Provisions 68 Section 14.2 REO Servicing 68 Section 14.3 REO Records and Reports 69 Section 14.4 REO Marketing 70 Section 14.5 REO Rehabilitation 71 Section 14.6 REO Administration Failure 72 -iii- ARTICLE 15 INSURANCE Section 15.1 General Provisions 72 Section 15.2 Primary Mortgage Insurance 74 Section 15.3 Hazard Insurance 76 Section 15.4 Flood Insurance 76 Section 15.5 Title Insurance 77 Section 15.6 Insurance Loss Settlements 77 ARTICLE 16 CONDOMINIUM AND PUD INSURANCE Section 16.1 General Provisions 79 Section 16.2 Common Area Multiple Peril Insurance 79 Section 16.3 Blanket Hazard Insurance 80 Section 16.4 Common Area Comprehensive General Liability (CGL) Insurance 80 Section 16.5 Owners’ Association Fidelity Insurance 81 Section 16.6 Blanket Flood Insurance 81 ARTICLE 17 ADVANCES Section 17.1 Principal and Interest Advances 82 Section 17.2 Foreclosure Advances 83 Section 17.3 Tax & Insurance Advances 83 Section 17.4 Non-Recoverable Advances 84 Section 17.5 Failure to Advance 84 Section 17.6 Rehabilitation Advance 85 Section 17.7 PMI Advances 85 ARTICLE 18 REPORTING REQUIREMENTS Section 18.1 Monthly Accounting Reports 85 Section 18.2 Account Reconciliations 86 Section 18.3 Monthly Remittance Requirements 87 -iv- ARTICLE 19 TRANSFERS AND TERMINATION OF SERVICING Section 19.1 Transfer of Servicing 88 Section 19.2 Termination of Servicing 88 ARTICLE 20 MISCELLANEOUS PROVISIONS Section 20.1 Amendments 90 Section 20.2 General Construction 91 Section 20.3 Insolvency 92 Schedule SCHEDULE A
